Citation Nr: 0533301	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  00-25 156 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to an increased rating in excess of an 
initial 50 percent evaluation for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from November 1970 to September 
1973, with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1999 and March 2004 decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The October 1999 RO decision 
found that no new and material evidence had been received to 
reopen a claim for service connection for residuals of a low 
back injury.  A Board decision of August 2004 found that new 
and material evidence had been submitted to reopen the claim 
for service connection for a low back injury, and the 
reopened claim was remanded for necessary development.  The 
March 2004 RO decision granted a claim of service connection 
for PTSD, and assigned an initial 50 percent disability 
evaluation.  

Additional evidence was received at the Board in September 
2005, after the certification of the appeal.  However, the 
veteran submitted a signed waiver of RO adjudication, 
permitting initial Board review of the evidence.  See 
38 C.F.R. § 20.1304(c) (2005).  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim for service connection and for an 
increased rating on appeal, and obtained and fully developed 
all evidence necessary for an equitable disposition of these 
claims.  

2.  A chronic low back disability was not incurred in or 
aggravated by service.  
3.  The veteran's service-connected PTSD is characterized by 
reports of frequent flashbacks, anger, nightmares and sleep 
impairment, occasional suicidal thoughts, and social 
isolation, with clinical evidence of some situational 
anxiety, subclinical impairment of short-term memory, a 
dysphoric mood, a blunted affect, but with fair insight and 
judgement, no impairment in the areas of speech, thought 
process, remote memory, concentration and cognition, and no 
actual suicidal or homicidal plan, hallucinations or 
psychosis.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for residuals of a low back injury are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  The criteria for an evaluation in excess of 50 percent 
for service-connected post-traumatic stress disorder are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130 Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
the claims for service connection for residuals of a low back 
injury and entitlement to an increased rating in excess of an 
initial 50 percent evaluation for service-connected PTSD; the 
evidence that would be necessary to substantiate these 
claims; and whether the claims have been fully developed in 
accordance with the VCAA and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
(i.e., that of the RO) on a claim for VA benefits.  In 
Pelegrini, it was also observed that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  It was also held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.  

As to the veteran's appeal of the March 2004 RO decision to 
grant service connection for PTSD and the assignment of an 
initial 50 percent disability evaluation, notice of VCAA was 
issued in October 2003.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met as to this 
claim.    

The veteran's January 1999 claim for service connection for 
residuals of a low back injury was denied in an October 1999 
RO decision, prior to the enactment of VCAA in November 2000.  
A statement of the case (SOC) was issued in October 2000 as 
well, prior to VCAA.  Notice of VCAA was issued in November 
2002 and October 2003, and the claim of service connection 
was readjudicated in April 2003 and May 2005 supplemental 
statements of the case (SSOC's).  While the VCAA notice was 
issued after the adjudication of the low back claim, as noted 
above, the VCAA was not enacted until November 2000, after 
the date of the October 1999 rating decision and October 2000 
SOC.  VCAA notice was reiterated in the supplemental 
statements of the case (SSOC's) of April 2003 and May 2005.  
Any defect with respect to the timing of the VCAA notice, as 
to the claim for service connection, was harmless error for 
the additional reasons specified below.  

The above VCAA notices and SSOC's advised the veteran to 
submit all evidence with regard to his claim of service 
connection for residuals of a low back injury.  Secondly, 
while VCAA notice was not given prior to the first AOJ 
adjudication of the low back claim for service connection, 
notice was provided by the AOJ in the SSOC's, prior to the 
transfer and certification of the veteran's case to the 
Board.  Additionally, the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After these notices were provided, the 
claim for service connection was readjudicated, and the 
veteran was apprised of this action in the May 2005 SSOC.  

The veteran has also been provided with every opportunity to 
submit evidence and argument in support of his claim on 
appeal, and to respond to VA notices, and he has submitted 
correspondence-including in September 2005 when he submitted 
additional evidence and indicated that he wanted the matter 
considered at the Board without delay.  

The furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claims.  Id., at 121.  Therefore, with respect to the 
timing requirement for the VCAA notice as to the low back 
claim for service connection, the Board concludes that to 
decide this claim would not be prejudicial to the veteran.  




VA has also complied with the purpose of the notice 
requirement of the VCAA, and there is no further available 
evidence which would substantiate the claim on appeal.  See 
38 U.S.C.A. § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claims on appeal.  
38 U.S.C.A. § 5103A (a), (b), (c).  The VA has obtained 
copies of all identified treatment records, both VA and non-
VA, including Social Security Administration (SSA) records 
used in the adjudication of the veteran's claim with that 
agency.  Additionally, the RO afforded the veteran VA 
psychiatric and low back examinations in December 2000, with 
an additional spinal examination in February 2005.  

The record also indicates that the veteran was provided with 
a copy of the January 1999 and March 2004 RO rating decisions 
setting forth the general requirements of applicable law 
pertaining to evidence to support the claims on appeal.  The 
general advisement was reiterated in the SOC's of October 
2000 June 2004, and SSOC's noted above.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this appeal.  Given the development undertaken by the RO and 
the fact that the veteran has stated that there is no other 
identified evidence which has not already been obtained, the 
Board finds that the record is ready for appellate review as 
to the claims for service connection for a low back disorder 
and for an initial evaluation in excess of a 50 percent 
rating for PTSD.    






The Merits of the Claims

Service Connection Claim

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

The term "veteran" is defined by VA as an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (2005).  The term 
"active service" includes active duty, any period of active 
duty for training during which the claimant was disabled by a 
disease or injury incurred or aggravated in line of duty, as 
well as any period of inactive duty training during which the 
claimant was disabled by an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In order to prevail 
on the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection: to show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

It has been held that chronicity was not demonstrated when 
the sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the veteran himself 
and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.  


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert, supra.  Where there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant will be given the benefit of the doubt.  
38 U.S.C.A. § 5107(b).   

The veteran asserts that he sustained a chronic low back 
injury in March 1973 and that this injury resulted in chronic 
low back pain.  The veteran asserts that service connection 
is warranted for his current spinal disorders, as variously 
diagnosed.  Alternatively, the veteran argues that while he 
may have had a congenital back abnormality, such was 
aggravated at the time of the March 1973 low back injury.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for 
service connection for residuals of a low back injury.  

First, the veteran is clearly presumed to have been in sound 
physical condition at the time he entered active military 
duty, because no preexisting low back or spinal condition, 
defect or abnormality was noted upon the examination of the 
veteran at entry into service in November 1970.  38 C.F.R. 
§ 3.322.  The veteran is presumed in sound condition at 
entry, no evidence of record rebuts this presumption, and the 
issue on appeal is whether the March 1973 injury caused or 
aggravated a low back disorder, whatever the nature of the 
disorder congenital or otherwise.  

As to the issue of direct incurrence of a back disorder, the 
veteran's service medical records indicate a one-time 
treatment for back pain.  The veteran was seen on March 28, 
1973 for complaints of back pain while lifting a tow bar.  On 
examination, heel walk testing was negative, as were bench 
and reach testing of the lumbar spine.  The impression was 
that the veteran had sustained a muscle strain.  Treatment 
included wintergreen ointment for four days.  

Although, as noted by the veteran, X-ray studies were not 
obtained at that time, such is not dispositive of this 
inquiry.  While the veteran suggests that the absence of 
radiographic studies indicates the presence of a disorder, he 
is plainly not competent to make such an assertion.    It is 
well-established that  laypersons, such as the appellant, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

The remaining service medical records are silent for any 
complaint, treatment, or diagnosis regarding the spine, 
including on physical examination at separation from service 
in August 1973.  The veteran signed the separation 
examination report writing that he was in, "[g]ood health."  
The separation physical examination is highly probative as to 
the veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the veteran's then-physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision). 

The post-active service medical evidence shows initial 
treatment in 1994 for a low back disorder-almost 21 years 
after the veteran's separation from active duty-resulting 
from driving a long distance in his car.  As detailed below, 
the objective medical evidence weighs against the claim.  To 
the extent that medical evidence supports the claim, 
examination of its bases reveals that it is factually 
unsupported and therefore not probative.  

The veteran's medical records for a period of inactive 
reserve duty date from May 1989 through July 1994 and show no 
complaints of low back pain.  That is, the veteran first 
sought treatment for low back pain in early 1994 following a 
episode  of low back pain after driving a long distance in 
January 1994.  

While there is no such assertion on appeal, the Board must 
note that the January 1994 incident was not the result of an 
injury during a period of inactive duty training within 38 
U.S.C.A. § 101(24).  Secondly, reports of medical history and 
examination taken in May 1989, January 1992 and March 1993 
are silent for any spinal complaint, history of treatment, or 
diagnosis, and this record make no mention of the March 1973 
muscle strain injury many years earlier.  Such reports are 
highly probative, and veteran's current account of continuous 
back pain.  Rucker, supra.

Indeed, the competent medical evidence indicates a non-
service connection of the veteran's back symptoms.  A March 
4, 1994 reserve medical record shows that the veteran first 
complained of low back pain and right lower extremity 
sciatica following an, "injury to [the] back in January," 
for which he was noted to be seeing a private physician.  
Private medical records of D.W. Cahill, M.D., show notation 
in June 1994 of a history of a lifting-type back injury 20-
years ago, with notation that the veteran had, "recently 
drove [a] long distance and, "began having recurrent 
symptoms."  The veteran underwent a L4-5 laminectomy and L4, 
L5 and S1 fusion in July 1994.  

The post-service medical evidence includes Dr. Cahill's July 
1994 surgery report, noted above, indicating that the veteran 
had an L5 isthmic spondylolisthesis, Grade II, with a 
congenital deformity of the upper sacrum.  VA and private 
medical evidence of record shows that, in addition to the 
January 1994 long-distance driving incident, the veteran 
sustained other injuries to the back related to his 
employment at the U.S. Post Office.  

To the extent that it appears to support the veteran's claim, 
the medical evidence thus proffered is not probative because 
it is not informed.  In an April 23, 1999 statement, Dr. 
Cahill indicated that the veteran's back disorder was a 
congenital anomaly, which had been made significantly worse 
by the veteran's, "military and postal service injuries."  
In a March 2001 medical statement, Dr. Cahill indicated it 
was "possible" that the physical demands of the veteran's 
military service aggravated a congenital defect of the 
veteran's spine.  

However, neither statement, nor any other of record, 
associates any current low back disorder with the March 1973 
incident, and because a September 2005 private medical 
statement of D. M. Karp, M.D., indicates that Dr. Cahill is 
deceased, further inquiry is not supportable.  

Similarly, a July 2005 private medical opinion of T. Kochno, 
M.D., includes the opinion that the veteran's, "spinal 
injuries [were] likely caused from the basic training 
incidents that were exacerbated later with his job 
description."  Dr. Karp indicates that the veteran's current 
back disorders were caused by the veteran's "injuries."  
The Board observes that neither statement associates any 
current disorder with the veteran's muscle strain in March 
1973, and both appear to be based upon a medical history not 
otherwise supported in fact-service medical records, while 
not showing any low back injury during basic training, 
clearly show no residual thereof at separation in September 
1973, and on subsequent reserve examinations in 1989, 1992 
and 1993.  

Moreover, to the extent that the physicians may have had a 
subjectively held belief in the veteran's credibility is not 
competent medical evidence.  The law provides in this regard 
that the opinion of a physician that the appellant is 
truthful in his account is not necessarily probative as to 
the facts of the account.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996).  Moreover, while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion.  See, 
e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]; see also Jones (Stephen) v. 
West, 12 Vet. App. 383 (1999); [Pre-VCAA case, where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386].    

Medical records obtained from the SSA include a November 1995 
statement of the veteran that his low back disorder was, 
"caused or aggravated," by the physical demands of his 
employment at the U.S. Post Office, for which the veteran 
filed a claim for workmen's compensation.  In May 1997, the 
veteran was seen for a reported increase in low back pain 
following an incident of sneezing.  In August 2001, the 
veteran is shown to have sustained a slip and fall injury, 
resulting in a T6 compression fracture, with medical notation 
of the "[r]eaggravation of the lumbar thoracic 
musculoskeletal paraspinal structures."  The SSA determined 
that the veteran was disabled as a result of PTSD, with 
secondary diagnoses including disorders of the back.  
However, the reports underlying the SSA determination are 
generally devoid of any mention of the veteran's military 
service, and provide no information, contemporaneous with 
such service, to indicate that the back disorder was caused 
thereby.  Cf. Godfrey v. Brown, 7 Vet. App. 398, 407 (1995) 
(Holding that VA must provide independent evaluation of 
proffered SSA medical reports and findings, where its report 
reflected that its findings were based on the veteran's 
disability having a "twenty-year history of back problems," 
as evidenced by "medical evidence" and the medical evidence 
as evidenced in the SSA file showed no such history, the SSA 
statement cannot be presumed to be credible when on its face 
it conflicts with the lack of substantiation for it in the 
very medical evidence on which it is expressly premised). 

Lay statements of P. D. G., dated in June 2000 and March 
2001, indicate that he saw the veteran fall backwards into a 
firing pit during basic training in 1970.  As noted above, 
service medical records do not show this event, but show that 
no chronic residuals were then incurred, as no disorder was 
found on separation examination in September 1973, on in 
1989, 1992 and 1993.

VA reports of examinations of December 2000 and February 2005 
do not support the veteran's claim on appeal.  

Firstly, evidence as to the veteran's credibility was gleaned 
during the VA examination of December 2000.  He was reported 
to have admitted that he missed  work because he "doesn't 
feel like facing it" and that he "uses his back pain as an 
excuse to not go to work."  In February 2005, an examining 
VA physician opined that while the veteran had an episode of 
back strain in service, this episode could not explain his 
current degenerative disc disease of the lumbar spine, with 
herniated nucleus pulposis and spinal stenosis and 
spondylolisthesis, with evidence of a congenital abnormality.  
The basis of the opinion was a review of the veteran's claims 
file, including his service medical records.  Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

Thus, in this case private medical opinions are based upon 
the incomplete and inaccurate reports of the veteran as to 
his medical history-a history directly contradicted by ample 
and complete service medical record.  The Board is not bound 
to accept such medical evidence.  See Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  


The competent evidence of record does not support a grant of 
service connection, as there is no fully informed medical 
opinion evidence that links the back disorder to any incident 
of service, and no evidence supportive of a chronic 
disability with continuity of symptomatology warranting a 
grant of service connection under 38 C.F.R. § 3.303.  See 
Sanchez-Benitez, supra.; Madden v. Gober, 123 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence).  The more probative evidence of 
record demonstrates that the veteran's current back disorders 
are not due to active service or an incident therein, or any 
injury during inactive reserve training, or aggravation 
therein, to include an congenital component.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

The veteran appeals the March 2004 RO rating of his PTSD as 
50 percent disabling.  Under the applicable criteria, the 
veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Diagnostic Code 9411 of the VA's 
Schedule for Rating Disabilities provides for a 50 percent 
rating where there is a showing of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is assigned under Diagnostic Code 
9411 where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 
Id.

The objective medical evidence of record, which includes a VA 
psychiatric examination report of December 2000 and VA 
treatment records dated through June 2004, demonstrates that 
despite his assertions of total disability, symptoms of the 
veteran's PTSD do not support an evaluation in excess of 50 
percent under Diagnostic Code 9411 of the Schedule for Rating 
Disabilities.  Specifically, on VA psychiatric examination in 
December 2000, and on VA evaluation thereafter, while the 
veteran's service-connected PTSD includes some occupational 
and social impairment, he is not shown to have PTSD with 
deficiencies in most areas, such as work, school, family 
relations, judgment, speech or thinking-the criteria for a 
70 percent rating for PTSD under Diagnostic Code 9411 are not 
met.  

Although on VA examination in December 2000 the veteran 
complained of flashbacks, sleep impairment and anger, the 
examiner noted that the veteran had sustained a marriage for 
27 years, and raised three children.  The veteran's social 
life formerly included bowling prior to a recent back injury, 
and the veteran and his spouse dined out with another couple 
every three weeks.  

The veteran had adequate grooming, he was polite and 
cooperative and goal directed.  He was aware of current 
events in the news and demonstrated an ability to think in 
the abstract.  Fund of knowledge was fair, suggesting average 
intelligence, and he was able to perform simple mental 
calculations.  The examiner observed that  what the veteran 
described as auditory and visual hallucinations, were more 
consistent with flash-backs than psychotic-type symptoms.  
While the veteran reported suicidal and homicidal ideations 
with plans, he did not follow through with these plans 
because of fear, and because the veteran became aware of 
"reality," the latter observation being particularly 
significant as it showed the veteran to be cognizant to a 
marked degree.  

The December 2000 VA examination is not supportive of an 
increased disability evaluation.  While the veteran reported 
frequent flashbacks, bouts of anger when drinking, 
nightmares, and sleep impairment, with occasional suicidal 
thoughts, and social isolation, the VA examiner's findings 
were limited to evidence of some situational anxiety, 
subclinical impairment of short-term memory, a dysphoric 
mood, and a blunted affect.  The veteran had fair insight and 
judgement, no impairment in the areas of speech, thought 
process, remote memory, and his concentration and cognition 
were normal.  As noted above, while there was some question 
as to whether the veteran has any actual suicidal or 
homicidal plan, there was no evidence of hallucinations or 
psychosis.  

The denial of the claim is also supported by Global 
Assessment of Functioning (GAF) scores obtained during the 
course of the appeal.  GAF scores ranging between 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  In Carpenter, it was 
noted that the GAF designation is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness," citing 
the DSM-IV.  ld.  

GAF scores ranging from 51 to 60 are defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See, Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders.  GAF scores 
ranging from 41 to 50 are defined as indicating serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The veteran's GAF scores have varied from 35 to 55 during the 
appeal, but not as a result of PTSD.  Symptoms of PTSD have 
repeatedly been consistent and limited to those identified 
above.  Additionally, GAF scores have varied based upon 
employment difficulties and associated financial stress, but 
not as a result of PTSD.  GAF scores of 55 were obtained on 
VA examination in December 2000 and in April 2002.  While GAF 
scores of 35 and 40 were noted in October 2001 and June 2004, 
respectively, the October 2001 record noted that the veteran 
was experiencing  stress from the non-service-connected back 
disorder and the financial burden of being on medical leave, 
"without pay."  Additionally, VA treatment records of 
January 2003 and June 2004 show additional diagnoses of a 
personality disorder and bipolar disorder.  As noted earlier, 
while a May 2004 VA treatment record indicates that symptoms 
of PTSD had worsened, VA treatment records of a few weeks 
later, in June 2004, show that the veteran had returned to 
the level of impairment he had been at before, after 
adjusting his medications.  

The salient point is that no clinical evidence approximates 
impairment in judgment, thinking, or mood so as to warrant a 
70 percent rating for PTSD under Diagnostic Code 9411.  The 
veteran has no obsessional rituals which interfere with 
routine activities; no speech which is intermittently 
illogical, obscure, or irrelevant; no near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; and no spatial 
disorientation or neglect of personal appearance and hygiene.  
In short, symptoms of the veteran's PTSD have consistently 
warranted no more than the current 50 percent evaluation.  

Findings on VA examination in December 2000 and on out-
patient evaluation in April 2002, with GAF scores of 55, are 
highly probative.  These reports are based upon a review of 
the veteran's documented clinical history, not merely his 
complaints and reported medical history.  Shipwash, supra.; 
see  Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  






The Board has carefully scrutinized the November 2003 
findings of the SSA, and its subsequently developed evidence, 
with a view towards ascertaining evidence relevant to the 
severity of the veteran's PTSD.  While the report indicates 
the veteran's PTSD was the "primary diagnosis," and the 
non-service-connected back disorders were the "secondary 
diagnoses," annotation of the report is handwritten, and its 
underlying evidence clearly indicates an inverse 
characterization.  Of particular note is a June 2002 letter 
authored by Taras Kochno, M.D., a Board certified physician 
in Physical Medicine an Rehabilitation, who indicates that 
although the veteran's "interfacing within stressful 
situation [was] not conducive to his [PTSD], the veteran was 
"incapable of doing [his prior] level of job performance 
based on his musculoskeletal and spinal injuries."  

The bulk of the report is replete with notations as to the 
veteran's back disorder, which was sustained as a result of 
his employment with the U.S. Postal Service.  To the extent 
that the SSA file reflects the severity of PTSD, a March 2005 
report authored by John T. Super, Ph.D., indicates no 
findings consistent with a rating greater than the currently 
assigned 50 percent.  
  
The above identified objective, clinical findings do not 
warrant an evaluation in excess of 50 percent under the 
criteria for PTSD at Diagnostic Code 9411.  With no 
impairment of affect, speech, no panic attacks or difficulty 
in understanding complex commands, no clinically demonstrated 
impairment of long-term memory, no impaired judgment, no 
impaired abstract thinking, and no disturbances of 
motivation, the claim must fail under the appropriate 
criteria.  







ORDER

Service connection for residuals of a low back injury is 
denied.  

A rating in excess of an initial 50 percent evaluation for 
post-traumatic stress disorder is denied.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


